In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-09-00229-CR
                                                ______________________________
 
 
                                 BRANDON DAVID RILEY,
Appellant
 
                                                                V.
 
                                     THE STATE OF TEXAS, Appellee
 
 
                                                                                                  

 
 
                                         On Appeal from the 3rd Judicial District Court
                                                          Anderson
County, Texas
                                                            Trial
Court No. 28331
 
                                                         
                                         
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                              Memorandum Opinion by Justice Carter




                                                      MEMORANDUM OPINION
 
            Brandon David
Riley pled guilty to driving while intoxicated (DWI) and was sentenced
to five years’ incarceration.[1]  His sentence was suspended, and he was placed
on community supervision for a period of five years.  Subsequently, the trial court revoked
community supervision and imposed a five-year sentence of imprisonment.  Riley filed a single brief in the appeal of
this case and a companion case.  However,
his appellate brief states that we “should affirm the felony DWI.”  Our review of Riley’s brief clarifies that
all arguments on appeal relate to our companion cause number 06-09-00230-CR.  Consequently, the trial court’s judgment in
this cause is affirmed.  
 
                                                                                    Jack
Carter
                                                                                    Justice
 
Date Submitted:          November
23, 2010
Date Decided:             November
24, 2010
 
Do Not Publish           
 
 
 
 
 




[1]Originally appealed to the Twelfth Court of Appeals,
this case was transferred to this Court by the Texas Supreme Court pursuant to
its docket equalization efforts.  See Tex.
Gov’t Code Ann. § 73.001 (Vernon 2005). 
We are unaware of any conflict between precedent of the Twelfth Court of
Appeals and that of this Court on any relevant issue.  See
Tex. R. App. P. 41.3.